Appellant was convicted in the District Court of Young County of embezzlement, and his punishment fixed two years in the penitentiary.
Appellant was a salesman for the McCord Company, a wholesale grocery concern with headquarters at Fort Worth. Appellant's trade territory embraced the town of Olney, at which place his employers maintained a storage house to which they shipped goods in carload lots and from which orders taken by him were filled. There are sharp contentions over the method and manner of doing business, it being contended by the State that appellant had no right to deliver goods to any customers except upon orders that had been forwarded to the office at Fort Worth and there received approval. Appellant and his witnesses testified that goods were constantly being delivered by him and under his direction from said warehouse to customers whose orders had not been forwarded to the home office for approval, and in some cases it was in testimony that goods were sold to parties whose credit was believed by appellant to be good, which were delivered without any knowledge or sanction of the home office whatever, but which were afterwards paid for and the money accepted and received by the home office with knowledge. We have been given much concern over the question as to whether the facts in evidence meet the requirement of the law with regard to proof of a guilty intent. It seems that two cars of sugar and syrup were forwarded to the Olney house by the McCord Company in the summer. In June appellant went to a customer named Brand, told him he was long on sugar and sold him 100 sacks of that commodity. The sugar was delivered on the 27th of June, the agreement being that the purchaser should pay for it as it was sold by him until he had sold half of it, at which time he was to pay for it all. The storage house at Olney burned on the 12th of July. Up to that time the customer had made to appellant three payments on the sugar account, which moneys appellant claims to have been holding until such time as half of the sugar had been sold, when he claims he intended to report the sale and forward the money. Following the fire the McCord Company sent a man up into appellant's territory and the sale of the sugar to Brand was discovered and investigated, and said company asserted that appellant had no right to make such a sale and they demanded of Brand that he either pay them in full for the sugar, or that he pay for the amount which he had sold and return to them the remainder. He agreed to the latter proposition and they took back 59 sacks and he paid them for the *Page 302 
balance. Appellant then returned to Brand the money which had been paid to him by Brand on the sugar account.
The court did not charge the jury on circumstantial evidence, it apparently being the idea of the trial court that one Florence was an accomplice and that his testimony took the case out of the realm of circumstantial evidence. In this we think the learned trial judge fell into error. Brand testified that the sale of the sugar was made in the open market by appellant and that other parties were present. No witness testified that appellant appropriated or converted the sugar to his own use. Such conclusion was but an inference from circumstances. Florence was the transfer man who hauled the sugar from Olney to Brand's store in his trucks and nothing in his testimony could be construed as any direct testimony, if indeed any at all, of appellant's conversion of the sugar. A special charge on the law of circumstantial evidence was asked and refused, and in our opinion it should have been given.
There are other matters appearing in the record which we do not discuss at length. We are unable to perceive the relevance of the proof made by the State that the storage house at Olney burned on the 12th of July. The manner in which that fact was brought out of the State witness Florence in his direct examination, and the further fact that he was asked if he was not arrested and charged with burning the storage house, and if he had not testified before the grand jury that appellant had hired him to burn it, — all of which he denied, could have been but hurtful in its effect upon this jury. As we read the record there is nothing in it suggesting that appellant had any connection whatever with the fire, nor that the fact of such fire was material or relevant to the proposition of appellant's conversion of the sugar, if any.
During the trial it is evident that contention was being made on appellant's behalf that he was being prosecuted by the McCord Company for the purpose of collecting money from him, to affect the credit given to the officers, etc., of said company who were witnesses. Serious complaint is made of an argument by the district attorney in which he took the indictment and held it before the jury and in effect stated to them that a grand jury who had spent days and weeks investigating this case and who were acting under the direction of the court, were the parties who were responsible for the prosecution of appellant, and that he wanted them to understand that he was doing this in reply to the insinuations that the McCord Company had anything to do with the prosecution. We doubt whether this was a reply, or a fair reply, to the contentions of appellant's counsel in regard to the parties who were pushing the prosecution. Certainly the fact that an indictment had been returned by a legally constituted grand jury would not negative the *Page 303 
issue of any activity of said company. The evidence in the case could only be looked to in determining that proposition. The return of an indictment is not to be considered by a jury as evidence of guilt. However, these matters will not likely occur upon another trial, if there should be one.
For the error of the court in regard to the matter of circumstantial evidence above referred to, the judgment will be reversed and the cause remanded.
Reversed and remanded.
                     ON MOTION FOR REHEARING